I have great pleasure in extending to Mr. Choudhury of Bangladesh our congratulations on his well-merited election as President of the General Assembly. I am confident that his wise guidance, as well as his cultural and intellectual experience, will enable this Assembly to become an initiator of decisions significant for the human community, decisions leading mankind to worship and obey one God and to prevent aggression and the domination of some by others.
The intergovernmental and international infrastructure has undergone dramatic transformations, thanks to the development of modern communications. We are new faced with a new phenomenon, namely, the international community, or international family. Complicated links are formed among the members of this family, and the clash of their interests and motives has led to further sophistication. Meanwhile the United Nations is the only organ which can make a substantial contribution to the establishment of a wise and just order for this troubled international family. The crucial and heavy responsibility of this Organization, therefore, should not be undermined. In order to have a clear view of the path we must take in future and to correct our mistakes, we are obliged to consider the achievements of the United Nations in the past four decades in the light of the realities prevailing in the world today.
Now, many people in the world pose the questions, "what has the United Nations done so far?" and "what services has this Organization, with great publicity,
expenditure and structural changes, offered for the benefit of the international community?" We are of the opinion that certain achievements have been made by this Organization.
First, favorable ground has been established for international communications in all fields, from the political and economic to the cultural, scientific and technical. This has in turn helped to form the view of a unified international family for the whole of humanity regardless of differences in race, color, culture or language.
Secondly, success has been achieved in combating colonialism. Resolution 1514 (XV) was a loud outcry by man against colonialism. Today colonialism no longer exists in most of the countries which have gained independence. This is a praiseworthy and valuable contribution.
However, it is unfortunate that the old colonialism has been replaced by a more dangerous one, namely, neo-colonialism, which has forced many newly independent countries into yielding to the multi-faceted domination of powerful countries. It is of paramount importance that we go to the root causes of this problem and see why neo-colonialism has been so effective. There is no doubt that technical and industrial backwardness, coupled with economic underdevelopment, have been decisive in paving the way for the establishment of a new system of domination and neo-colonialism. The efforts made by the United Nations in this respect have been substantial, although unsuccessfully in many cases. The creation of specialized agencies, the initiation of South-South co-operation and the adoption
of the Declaration on the Establishment of a New International Economic Order have been among the most important and comprehensive of these initiatives.
Although more than 12 years have passed since the adoption of the Declaration on the Establishment of a New International Economic Order, it has not met with any success owing to the staunch opposition of the industrially developed countries. Under-development has paved the way for neo-colonialism. At the same time, the success of the big Powers in enslaving other nations has been due mainly to the fact that within the international community no just order prevails in relations to guarantee the national security, independence and territorial integrity of Member States. Today, the logic of force and the order of domination govern international relations, and it is for that reason that we should be concerned about international peace and security. The United Nations has not only been inactive in the face of such a threat, but it has even in many instances acquiesced in them.
Today, the balance of power rather than the rule of law has been accepted as the basis and only possible method of safeguarding security, not only nationally, but regionally and globally as well. The recourse to the threat or use of force, aggression, the occupation of the lands of others by force and the infringement of sovereignty are all being utilized without being met by any serious opposition on the part of the United Nations and other international forums. We must acknowledge that in many instances the United Nations has even gone so far as to contribute to the legitimization of such methods. Is it not true that, in practice, the maintenance of the status quo and even submission to changed situations created by acts of aggression have become the general rule in international relations? Law based on human values and justice should play the determining role in relations among members of the international community.
In this connection, the world arms race makes sense: it is a race to reach military superiority - qualitatively and quantitatively - in order to establish favorable situations through the use or threat of force.
Another example of submission by the United Nations to the logic of force is inherent in its Charter and in the procedural mechanism of the Security Council. The Charter has an unjust tendency to preserve the interests of big Powers. A clear example is the notion that international peace and security should be safeguarded by the former Allied forces. Ironically, world peace is today imperiled by those very same Powers.
The right to the veto is no more than a mockery of the international community
and has cast a shadow upon all the other gains and achievements of the Organization, which cannot take any practical and concrete step against oppression as long as the policy of submission to force is embodier in the Charter. The Council's bitter experience in recent years proves our claim. The United Nations has not taken any outstanding and effective action with regard to infringements of national sovereignty and independence in many countries, from Latin America to Africa, in the Middle East, Iran, Libya and Afghanistan. In some instances, we have even witnessed the Security Council openly seeking to save a defeated aggressor and have watched it go so far as to issue a communique in defense of that aggressor and against the victim.
The situation that prevails is such that the existence of this mentality in the Security Council has led some of those with veto rights to attempt to employ financial leverage to carry the same rights over into the Assembly. What else can be the meaning of the American blackmail now being exerted? Is the Organization a corporation in which voting rights are determined in accordance with the national
income of each state Member, or is it a forum with the weighty responsibility of making decisions about international issues, a forum in which all Members enjoy equal voting rights? I hope the present session of the Assembly will give a clear and decisive answer to that question.

If the United Nations is unable to fulfill its main objective - the preservation of the independence and territorial integrity of all Members and the maintenance of international peace and security - it should at least support those nations determined to resist aggression of any kind. That is the least we are entitled to expect from this international forum. Backing liberation movements and lending support to those countries that have gained independence through long years of struggle and popular revolutionary uprisings should constitute fundamental duties of the Organization. Should we not expect the United Nations to take up the crucial job of defending such young revolutionary States?
One of the most vivid illustrations of my point is provided by the Islamic Revolution in Iran, which was subjected to various forms of pressure from the very beginning of its entering onto the path to victory. I do not intend to delve deeply into history at this juncture. The last disgraceful chapter of foreign domination in our country was opened by the coup engineered by the Central Intelligence Agency (CIA) in 1953 and the return to power of the puppet re'gime of Pahlavi. The Iranian nation never submitted to that oppression, and it initiated a resistance that bore fruit in 1979.
There is no need to mention here the fact that during the course of those two and a half decades of struggle thousands of the best of our country's sons sacrificed their lives for the sake of their lofty goals and nothing was immune from the clutches of the oppressors. Our natural resources were plundered*, our language and culture were metamorphosed and our economy grew ill and parasitic. The Islamic Revolution inspired a new movement within the Islamic world and among the down-trodden, with its message of resistance to any manifestation of domination. The lesson was a lesson of sacrifice in the cause of independence, justice and truth.
This aroused concern among the Powers seeking domination, which began to engineer and foment plots and conspiracies. Various foreign-sponsored attempts at coups were foiled by the unified defense of the Muslim people and with Divine blessing. We even faced direct American military intervention in Tabas, followed by sanctions and a full-fledged propaganda war.
All those conspiracies were nipped in the bud, but the United Nations took no effective and positive action. Does none of those crimes have anything to do with the fundamental duties of the Organization? Sometimes some event of limited magnitude gives risk to a great hue and cry in the Organization, which calls for a special session of the the General Assembly, an extraordinary meeting of the Security Council, giving rise to the adoption of resolutions, one after another, and to expressions of condemnation, regret and the like. But if Iran is subjected to foreign intervention, to naked aggression or to an economic blockade, nothing seems to take place. The long series of conspiracies finally led to an all-out Iraqi military aggression against the Islamic Republic of Iran, and it has now been six years since its inception.
There is no doubt that one of the most dastardly plots carried out against the Islamic Revolution is the full-fledged, premeditated Iraqi aggression against Iran. Since the Second World War, this is unprecedented in magnitude and in the military force employed. On 22 September 1980 over 12 Iraqi divisions and several independent brigades opened a blitzkrieg against Iran from land, sea and air. Civilians were taken prisoner by the invading forces. Tens of thousands of square kilometers of our land were occupied during the first days of the invasion. Several thousand cities and villages, large and small, were razed to the ground and some cities like Qasr-e-Shirin and Naft-e Shah are still occupied by Baathist troops.
It is not hard to realize what are the main motives and purposes behind the invasion by the Iraqi regime. There is no need for complicated theories. It is sufficient to review the aggressor's attitude in the military, political and propaganda fields. The fact that the enemy troops advanced into the heart of our country as far as they could clearly shows that Iraq was not merely going to solve a border dispute unilaterally. The statements of the Iraqi President, Saddam Hussein, left no doubt that the Iraqi regime was seeking to overthrow the Islamic Republic of Iran. Maps published in Iraq, some of which are included in academic books, showing the annexation of parts of Iran are clear proof that the ruling regime in Iraq was determined to occupy a large part of our homeland. In other words, the Iran-Iraq war has been nothing but naked aggression to trample underfoot the independence, national sovereignty and territorial integrity of our country, in addition, it has been an invasion against a revolution.
The timing of the aggression also deserves due attention. Iraq, in a simple and naive calculation, thought that Iran was shaky following its revolution, that the army had been dismantled because of revolutionary transformations, that the situation was unstable, and that therefore there was a golden opportunity for the regime in Iraq to take advantage of all those elements and invade Iran. The Iraqi regime then committed the crime with full confidence in victory and without the slightest fear of international forums. It was completely sure that the logic ruling in international relations would favor the aggression and make the new situation acceptable.
Faced with such aggression, our nation had only two options*, either yielding to force and abandoning its revolution, dignity, independence and sovereignty or resisting the aggression. We did not receive our revolution as a gift from any of the Powers, it was, rather, the result of self-sacrifice and long years of
struggle by thousands of men and women. Aggression against the revolution was tantamount to violating the very existence of every individual in our nation.
From the first day of the invasion, when the enemy was at the peak of its feeling of superiority, to this day, when it is regretful and frustrated, we have kept saying one thing and have sought to translate it into action: the aggressor must be condemned and punished, and peace should be established between the two countries and in the region on the basis of justice.
In the course of our sacred defense we have relied upon God Almighty and ourselves, and we shall continue to stand on our own feet. In conveying the result of this success to other nations facing aggression I say that the peoples of the world should rest assured that if they are determined to fight any aggression against their homeland, independence and national sovereignty they will secure victory, even if they are alone. Every aggressor, whether it be Hitler or Saddam, is doomed to the same destiny.
The Iraqi regime not only has committed a crime against humanity and international peace by its military aggression, but also during the past six years has committed numerous war crimes, in defiance of all the norms of international law. It is regrettable that although a United Nations report explicitly referred to the physical abuse of Iranian prisoners-of-war in Iraqi camps and made recommendations, no change has occurred in that regard. Attacks on civilian quarters and the war on cities, resulting in the martyrdom of thousands of men, women and children, constitute another war crime in Iraq's long list of violations of international law. The agreement of 12 June 1984 did not last long and the Iraqi regime again resumed attacks on residential areas, as stated in United Nations documents. That crime is continuing today.
Attacks on civilian airliners are rare. The international community has seen a Government openly and officially issue a note of 17 March 1985 and in practice resort to that notorious crime. The latest incident was the shooting down of a civilian airliner of Asseman Airlines over the southern Iran city of Ahwaz, when 40 passengers were brutally murdered.
Another inhuman crime committed by Iraq is the repeated use of chemical weapons. Following the distribution of the united Nations reports of 1984 and 1985 in which the use of chemical weapons was confirmed, it was openly stated in document S/17911, which reflected the observations of the Secretary-General's team in Khuzestan Province, that Iraq had used chemical weapons repeatedly and extensively. The report constitutes an important international document, and this is the first recorded case since the creation of the United Nations of a report on violation of the Geneva Protocol of 1925 in which the violating country is clearly named. Unfortunately, due attention has not been paid to that important document. Although some Western countries and a group of their allies, as well as some non-aligned and Islamic countries, such as Pakistan, have adopted positions in the face of that Iraqi crime, and although the Security Council, in its statement of 21 March 1986, condemned the Iraqi regime, no position comparable to the dimensions of the inhuman acts committed by Iraq has yet been adopted. Consequently, since the Security Council statement was issued, Iraq has on five occasions - on 22 and 23 March and in April and May 1986 - deployed chemical weapons both on the battlefield and against civilian areas.
The Security Council has a heavy responsibility vis-a-vis the problem. If a small country such as Iraq can permit itself heedlessly to violate one of the most important international conventions, now again before the Conference on Disarmament, what is to guarantee other existing or future conventions? The international community expects the Security Council to adopt a resolution once again condemning the Iraqi regime's continued use of chemical weapons and openly urging the regime to pay due attention to the matter. The Council should also call on all countries strictly to refrain from the export to Iraq of such chemicals and know-how as can be used for the manufacture of chemical weapons.
It should also apply strict regulations in the case of anyone who refuses to comply with such universal demands. In addition, taking into account the impact of Iraq's repeated use of chemical weapons and the consequent weakening of the 1925 Protocol, all countries should be urged to call for the implementation of the provisions of that Protocol.
Another especially important task that should be carried out by the United Nations is the conduct of the necessary investigations to determine the source of the supplies of chemical weapons to Iraq. There is, of course, a slight probability that mustard gas is produced in Iraq with imported substances, but nerve gas, use of which was confirmed in the United Nations report of 1984, is a complicated chemical weapon and is most definitely supplied to Iran by those countries that possess the technology. We have evidence enough to prove that.
Let me take this opportunity to touch upon one of the main shortcomings of the present international order. The Charter of the United Nations entrusts the Security Council, within the framework of political regulations and relations, with the responsibility of dealing with violations of international laws and regulations that endanger world peace and security. Unfortunately the international community lacks an independent and strong judicial body, and the International Court of Justice does not have a well calibrated and automatic duty in this regard. In any country, as soon as a crime is committed the judicial body goes after the perpetrator, whether a personal complaint is lodged or not. But on the international scene, the way of dealing with violations or crimes against peace and humanity is at best limited to political condemnation. Which judicial organ is responsible for the investigation of the Iraqi violation of international law? We are of the opinion that the International Court of Justice seated in The Hague, for instance, should deal independently with Iraqi infringement of the 1925 Geneva Protocol, no matter whether Iran files a complaint or not. We sincerely hope that those who wish international relations well will seriously seek to overcome this shortcoming and present practical proposals in this connection.
There is no doubt that the naked aggression carried out by the regime ruling over Iraq against the Islamic Republic of Iran, which has entered its seventh year, and the repercussions of that aggression have imperiled regional security and presented a serious threat to international peace. Today the war is one of the gravest issues facing the international community, and the attitudes of States with regard to it can be divided into three categories.
The first category comprises those countries that have extended their utmost support to Iraq by providing lethal weapons and economic and financial help as well as political assistance. They include primarily the super-Powers and their cronies, which resort to deceitful rhetoric and slogans, saying "Bloodshed is abhorred by mankind; you should seek to solve your problems through negotiated peaceful means." In practice they themselves give unabated and relentless support to the aggressor, thus contributing to the prolongation of the war. Had our disputes been territorial or financial, negotiations would have made sense. But Iraq initiated the war to topple the legitimate Government, which came to power through a popular uprising. They did whatever they could. Nobody would be so naive as to sit at the same table with such aggressors. The only thing that concerns those Powers, it seems, is to find a way to save the defeated enemy. In the meantime, none of these recommendations forced the occupation forces out of our territories. Our people had to assume the task themselves. I sincerely ask the Secretary-General, the President and all the representatives to show us even one instance in which the Iraqis withdrew from even one part of the occupied lands through a unilateral initiative. We recovered our lost territory inch by inch at
the cost of the blood of our loved ones. In this context, not even the most naive of simpletons could say that Iraq had peaceful aspirations. Allow me to be more direct here. The Islamic Revolution established in Iran a system free of domination by the super-Powers after Iran had been turned into a stronghold of American domination in the region. The policy of non-alignment is being carried out and experienced in the true sense of the word in the Islamic Republic, and other countries are gradually coming to understand this situation better and are becoming more sympathetic towards it. Those who support the Iraqi regime are motivated by their desire to counter such a trend.
The second category comprises those countries that have adopted a neutral stance towards the two countries by expressing abhorrence of the war and the bloodshed. Our question to those countries is this: If their own lands had been trampled by foreign invaders, what position would they have expected others to take? Would they not at the very least expect condemnation of the aggressor and a call for its punishment? Moreover they should not make a distinction between themselves and other members of the international community. These friends should know that if aggression is legitimized and the aggressors come to realize there is always a way to escape the consequences of their crime, we should expect further invasions. Those countries, then, increase their own chances of becoming prey to aggression. On the other hand, it is not possible to live in an international community without accepting responsibility, and all members are in duty bound to contribute to the preservation of international peace and security. As aggression poses the most dangerous threat to peace and security, it is the part of wisdom to condemn and punish the aggressor in order to save world peace.
The third category includes those countries that have during the course of the imposed war gradually moved towards a position of justice. That is praiseworthy, but more effective momentum is needed. At the same time, since this represents a
movement towards justice, it should not be manifested solely in bilateral relations. We place greater priority on adherence to international principles based on justice than on the strengthening of bilateral relations. Condemnation of the initiator of aggression responds to the expectations of a nation that has been victimized; but, more than that, it will respond to the conscience of human society.
We believe that the war is drawing towards an end with the punishment of the aggressor regime of Iraq. This will be a positive step for peace in the region and ultimately in the entire international community. For those countries and organizations that have failed to fulfill their obligations in regard to the Iraqi aggression there is little time left to make up for the past. We declare here that according to all international law and regulations, responsibility for the war cannot be divided. To refer to the initiation of the war and its continuation as two independent responsibilities and a legal situation is contradictory to the most fundamental of international principles. Iraq is responsible for the war - both for its initiation and for its continuation: and, of course, those who have continued to support Iraq are also accomplices of the Iraqi regime.
More time would be needed to go into the details of the chronicle of the imposed war and the crimes committed during the course of it. In addition, we believe that the important point, which deserves due attention by this forum, is the future of the sensitive, important and strategic Persian Gulf region. Our region is in no way able to tolerate another devastating war. The Iraqi-imposed war destroyed vast, valuable resources in our region. All the countries in the area must be able to mobilize the possibilities available to make arrangements for the establishment of a durable and permanent peace that guarantees regional security, as well as the sovereignty, independence and territorial integrity of each individual State. There are encouraging signs now that reflect the possibility of establishing strong friendly relations among the countries of the region. We should strengthen these hopes and contribute to their fulfillment. We are fully prepared to make our contribution now in the interests of the long-run strategic security of the region.
There is no doubt that this end cannot be achieved unilaterally, but if those States prefer to continue to support the doomed regime of Saddam Hussein, rather than consider such arrangements, they are putting their own national interests in jeopardy. With the elimination of the roots of aggression, our nation and region will possess all the factors and elements needed for the establishment of lasting peace. One of the most crucial tasks of our countries is to achieve this position and as soon as we have we shall be able to eradicate the sources of foreign intervention.
Planning for future security is not merely confined to the Persian Gulf. It is also necessary in connection with the continued occupation of Afghanistan by Soviet troops, which has unfortunately created a climate of rising tension in the
region, endangering its peace and security. As stated by the Islamic Republic of Iran at the outset, the Geneva talks not only failed to break this impasse, but provided a pretext for the presence of the occupation forces and deception of international public opinion, and this has had adverse effects on the Afghan situation. It is now more clear than ever that the occupation of Afghanistan, which took place under the pretext of solving the problem of the Afghan people caused by foreign threats, has itself imposed a greater burden on the downtrodden people of that land. To make the situation even worse, it has provided suitable grounds for the Western Powers' strengthening their presence in the region.
Our regional security can no longer be held hostage to super-Power rivalry. The Afghan issue cannot be solved in the context of the interests of a super-Power. The just conditions set forth by the Islamic Republic of Iran are more valid than ever. The unconditional and immediate withdrawal of the occupation forces, recognition of the Afghan people's right to self-determination, voluntary repatriation of Afghan refugees and non-intervention by foreigners in the internal affairs of Afghanistan must constitute the essence of any solution to that country's problems. Afghanistan is in dire need of stability, which can be achieved only through the establishment of an independent, non-aligned Government, that enjoys the support of the majority of the population. It is natural that the foreign policy of such a Government would require friendly relations with all regional countries and good-neighborliness.
Because of the direct impact of the situation in Afghanistan on our national security and the practical problems it causes for our country, such as the continuing influx of Afghan refugees, we follow the situation carefully and with great concern. Our country, in spite of the Herculean problems it faces emanating from the sensitive and historical situation, is sheltering nearly 2 million Afghan
refugees. At the same time, it is the international duty of the Office of the United Nations High Commissioner for Refugees (UNHCR) to deal with this matter more seriously, it is evident that any success in this field will be possible only through the more active participation of all countries.
If Afghan refugees still nourish in their hearts the hope of one day returning to their homeland, for Palestinians such a hope is gradually fading. In 1967 and 1973 attempts were made to strengthen the idea of an all-out struggle against the occupation regime in Palestine, but today, with the divisions among Arabs and within the Palestine Liberation Organization (PLO), one hardly hears about such struggles, even in slogans. The treacherous Camp David Accord has unfortunately left its impact on some Arab and Palestinian leaders and, except in a few countries in the front line of the struggle against Israel, the policy of appeasement has become the dominant policy in our region. The appeal of certain independent countries, and some from the United Nations who formally claimed to be part of the anti-Zionist struggle, for Israel to recognize the PLO as a party to talks constitutes an insult to 40 years of struggle by the people of Palestine.
The treacherous act of the King of Morocco, who issued an invitation to the Prime Minister of the regime occupying Palestine, greatly contributed to the advancement of the compromise process. The Fez plan is based on a position that can lead only to the further entrenchment of Israel in occupied territories. The visit of Peres to Morocco, which took place under the pretext of the Fez plan, could be the beginning of a sad end to the Palestinian destiny if there is not firm resistance by the people of Palestine and non-aligned Arab and Muslim countries. In the present circumstances, in which the whole of Palestine and major parts of Arab countries are under Israeli occupation, any compromise move which increases hope of the continued existence of a Zionist regime will cause immense increases in
United States economic aid to, and political, military and arms support for, Israel, in accordance with their strategic alliance. Thus, Israel continues to exist not as a State but as the greatest United States political, economic, military and even nuclear base in the Middle East. This will certainly constitute an ever increasing threat to peace, security and stability in the sensitive Middle East region.
For this very reason, we cannot accept any peace plan that includes direct or indirect recognition of the Zionist entity.
To those who believe that the establishment of an international conference advocating recognition of the PLO by Israel and the United States will secure the political interests of Palestine, I wish to say that only through the struggle against the occupying regime in Palestine can Palestine regain its freedom. A conference between the aggressor and the victim is another way of compromising with Zionism.
The question of Palestine is at the root of the Middle East crises. Therefore, a short-term settlement could only aggravate the situation. A just and comprehensive peace can be realized in this region only after the expulsion of Israel from Palestine and all Arab lands and the return of Palestinians to their homeland to establish an independent State therein.
The heroic experience of the Muslim people of Lebanon in struggling against the Israeli occupiers and expelling them from the major part of their homeland should be a good lesson for those who consider compromise to be the only option for the Middle East. In conditions that enabled Israel to entertain the thought that it had finished Lebanon and could include it in the list of its occupied and annexed territories, the people of Lebanon started a great mass movement that
forced Israel and its supporters to withdraw. It is true that Lebanon, owing to certain internal differences and disruptions caused by the war, has not yet been able to establish comprehensive, strongly based security, but the Zionist regime will never again dare to encroach upon that land.
We declare our full support for the security and territorial integrity of Lebanon within its internationally recognized borders, and we uphold the right of its people to exercise full sovereignty over the whole country. We are confident that the people of Lebanon will be able to expel the remaining occupation forces from their homeland. Moreover, we call on the United Nations, in keeping with the Fourth Geneva Convention of 1949, to protect the civilian population of this country from the barbarous and inhuman acts of the occupation forces.
Special attention should also be paid to the efforts made by the Zionist regime that threaten the security of African countries and are aimed at expanding its influence in this tyrannized continent. Israel's co-operation with the racist regime of South Africa is rapidly expanding in the economic, military and nuclear fields. We strongly caution that the establishment of relations between some African countries and the Zionist regime will strengthen the foundations of the apartheid regime. We propose that the Organization of African Unity (OAU) take urgent measures to uproot this cancerous tumor from their continent.
Unlike the question of Palestine that is suffering from division, difference of opinion and compromising policies, a consensus exists among all countries - with few exceptions - on the question of South Africa. This consensus, which is accompanied by extensive movements especially at the international level, has laid the groundwork for the intensification of the pressures being exerted on the racist regime of South Africa.
The various gatherings that have been convened throughout the world - such as the meetings in London recommending military sanctions and in Oslo recommending oil sanctions, as well as the international conference in Paris on sanctions against the racist regime of South Africa, followed by the OAU summit in Addis Ababa and the Non-Aligned Conference in Harare, Zimbabwe - all have contributed to the
implementation of the resolutions on South Africa adopted by the United Nations and other international organizations.
The Non-Aligned Conference in Harare adopted certain practical and concrete proposals. The proposal made by the President of the Islamic Republic of Iran for the establishment of a fund to help the combatants inside South Africa, the fund for the front-line States and other similar proposals should receive the prompt support of the United Nations and of all Member States. The present session of the General Assembly should enhance such activities. The intensification of the struggle of the people of South Africa is promising serious changes in Pretoria.
The racist regime of South Africa is indisputably the root cause of all the tensions in South Africa. So long as apartheid is not totally eliminated peace, stability and security cannot be established in this region. People in South Africa should enjoy the right to a system composed of all races, with equal voting rights for everyone regardless of race and color of skin. The very idea of apartheid constitutes a crime against humankind and an insult to the world's conscience. With such a definition of apartheid in mind, one ask why the countries that fought during the Second World War against a similar notion, are not now ready to cease supporting the apartheid regime. Is there any justification for the United States policy of "constructive engagement" - a policy aimed at protecting the racist regime of South Africa and safeguarding United States national interests?
In addition to crimes committed within its own borders, the apartheid regime is spreading its crimes to other States in southern Africa through subversive and terrorist acts, and the dispatch of paid agents to those countries. During the past year, these acts were intensified especially against Mozambique and Angola. The regime of South Africa is still encroaching upon the sovereignty and territorial integrity of Lesotho and Botswana. Air raids and economic pressure, as
well as subversive acts carried out against Zimbabwe, Tanzania and Swaziland are all indicative of the fact that the regime in South Africa will never voluntarily submit to international decisions.
The illegal, colonial occupation of Namibia by the South African regime, which is recognized as aggression against the people of Namibia, is continuing. Bight years after the adoption of Security Council resolution 435 (1978), calling for the independence of Namibia, there has been no practical progress for its implementation. Once again we voice our condemnation of the racist regime of South Africa, and reaffirm the inalienable right of the people of Namibia to national independence, self-determination, and the territorial integrity of their homeland. On the other hand, we believe that the Namibian people's armed struggle, led by the South west Africa People's Organization (SWAPO), should continue and be strengthened. The decision adopted at the Vienna International Conference for the Immediate Independence of Namibia, and the recent special session of the General Assembly on Namibia, should be given due attention by all countries. The Islamic Republic of Iran has encouraged the opening of a SWAPO representation office in Tehran. Similarly, political support for SWAPO should be continued at the international level.
We believe that the internal struggle in South Africa should be strengthened and that more pressure should be applied on the regime there through invoking Chapter VII of the Charter and implementing Security Council resolution 283 (1970), calling for the imposition of political, economic, military, nuclear, cultural and sport sanctions on the South African regime. Unfortunately, the uncooperative approach of certain Western countries is the principal cause for the continuation of apartheid and the regime's occupation of Namibia and acts of sabotage and conspiracies against its, neighbors.
There is no doubt that despite such manipulation, the racist regime of South Africa cannot be kept in power for long, disregarding the desire of the whole people of south Africa and Namibia. Those who sacrifice humanitarian principles for the sake of their personal financial interests will finally end up in disgrace.
Latin America and the Caribbean region are still suffering from the vestiges of dependent military governments, huge economic difficulties and encroachment upon their sovereignty, in the past year, the danger of United States direct military intervention and aggressive acts against these countries has intensified.
In spite of the efforts of the Contadora and Lima Support Groups and their proposals for the settlement of Latin American problems, there has been no progress. However, these efforts have had a positive impact elsewhere. The fact that members of the Contadora and Lima Support Groups have been able to organize themselves and adopt a common stand on the most sensitive issues of their region, despite their existing political and ideological differences, is a promising movement towards true independence for Latin America as a whole. I hope such common measures will gradually lead to a comprehensive organization of Latin American countries.
Unfortunately, owing to certain complexities in the Asian continent, there still seems to be no possibility for the creation of a comprehensive organization representing all countries of the continent. But if existing regional organizations are strengthened, we may one day be able to create a unique organization by integrating them.
We also hope that the crises in Asia will end in desirable and just solutions, so that the foundation is laid for relaxing tension and expanding co-operation and unity among the countries in this continent.
On the question of Cambodia, we believe that the presence of foreign troops in that South-East Asian country undermines its peace and stability. At the same time, however, we share the concerns of the people of Cambodia about the inhuman and barbarous acts of the previous regime, especially when viewed in their true historical context.
On the Korean problem, we still believe that the two Koreas should try to work out a formula for their reconciliation and eventual unity, so that peace, security and stability may be enhanced in that region.
Through the expansion of the existing bases and the creation of new ones, the military presence of super-Powers in the Indian Ocean increases the probability of the recrudescence of tensions and clashes among super-Powers. Fifteen years after the adoption of General Assembly resolution 2832 (XXVI), declaring the Indian Ocean as a zone of peace, certain countries still insist on the preservation and expansion of their bases and on their continued military presence. That has frustrated the efforts of the Ad Hoc Committee on the Indian Ocean. We support the convening of the Conference on the Indian Ocean at the earliest possible time. To that end, we hope that the Indian Ocean littoral States, especially the South-East Asian ones, will overcome their minor differences of opinion and work for the establishment of peace in the Indian Ocean through co-operation and co-ordination.
On the other hand, the Persian Gulf, as the natural arm of the Indian Ocean, is also exposed to the permanent rivalries of the two super-Powers. Tension in the Persian Gulf has been constantly escalating because of, on the one hand, the Iraqi aggression against the Islamic Republic of Iran and, on the other, the intensification of the United States military presence in the countries of the region; the presence of the United States fleet in the Sea of Oman as part of the destructive and aggressive structure of the "Rapid Deployment Force" - which, under
a new development, is to be called the "Central Command"*, and the creation of new military bases in Persian Gulf littoral States. This important and strategic waterway, so vital for the stability of the economy of the world, should become a non-military and non-nuclear region and a zone of peace free of chemical weapons. We are working for long-term security in the Persian Gulf. We hope that by putting an end to Iraqi aggression we shall be able to achieve that objective, in close co-operation with other countries in our region.
During the last year, we have witnessed a tragic recrudescence of tension in the Mediterranean region. Continued military rivalries between the two blocs, the intensification of military presence, expansion of military bases for use by foreign fleets, at a time when countries in the Mediterranean region have been trying to transform that region into a zone of peace*, all that is indicative of the fact that the intention is for aggression to move from pluvial borders to the hinterland of littoral States.
Aggression against Libya started with a series of provocative acts and military exercises in the Gulf of Sidra, and culminated in an extensive air raid upon Libya, including the bombardment of cities and residential areas - and thus turned into outright military aggression. In spite of efforts made by the United States illogically to invoke Article 51 of the Charter, the overwhelming majority of countries in the international community deemed the United States aggression to be a flagrant violation of Libyan sovereignty and territorial integrity and expressed their solidarity with Libya in its defense of its independence and sovereignty. Thus, the statement of the seven industrialized countries and the European Economic Community which used allegations of terrorism as a pretext to justify their actions, reflected in fact a position adopted by a small minority of countries, a position contrary to that declared by the rest of the countries of the
world. The decision in question is devoid of any value and credibility. Hence, Libya emerged from this aggression more determined than ever before to continue its
revolutionary policy against Israel and the United States.
In view of the numerous acts of aggression that have taken place during the past year, the present session of the General Assembly should include in its agenda an item on the important principle of the non-use of force and aggression, and should devote some time to investigating its various dimensions, preparation of a convention on the non-use of force and aggression has been pending in the General Assembly since 1974 because of obstacles created by certain Western countries. The adoption of a resolution containing the necessary recommendations to prevent the continuation of aggression should be seriously considered in the General Assembly. The Political Declaration of the Summit Conference of the Movement of Non-Aligned Countries officially calls on the General Assembly to take up measures to ensure the adoption of a universal declaration in this regard. A more thorough study by this body of the issue of terrorism is necessary.
Resolution 40/61 was adopted with certain modification that were made in order to bring the United States to accept a legal framework. The United States did officially accept that framework. Nevertheless, it resorted to the chimerical pretext of terrorism in order to embark on unprecedented aggression. But we believe that the present session of the General Assembly should look deeply into the question of terrorism, and particularly state terrorism and its causes. The Islamic Republic of Iran considers that the third-world countries are the main victims of terrorism acts, either sponsored by Governments or carried out by individuals or groups. But since those countries do not have access to the international mass media, including the press, the many cases of terrorism there do not receive the attention they deserve. On the other hand, sporadic cases in Western countries are given ample space in international news reports.
For many long years the people of Iran have been the victims of Government-sponsored terrorism carried out by the imposed former puppet and dependent regime. In the aftermath of the victory of the Islamic Revolution, the people of Iran have again been the target of terrorists, who have been provided with all facilities by Western countries and the United States. The Islamic Republic of Iran condemns all forms and dimensions of terrorism, including Government-sponsored terrorism, and reserves the right to struggle for the liberation movements. It also calls on all countries, especially the Western ones, not to give any help to terrorist groups and to do their best to strengthen the existing conventions.
We believe that in the present international situation the economic crises have a greater link than at any time before to the mad arms race. No substantive solution has been found to economic problems, particularly those pertaining to the third-world countries in regard to debt, falling prices of raw materials and underdevelopment*, yet the arms race has gained momentum. The aim of the arms race is to increase spheres of influence and further polarize international relations and exacerbate groupings. That fact is the root cause of most of the problems of our time. In many fields, the speed of proliferation is so great that talks on disarmament cannot even cover them. International conventions relating to a cessation of the arms race and the production and use of weapons are increasingly being violated. The increased use of chemical weapons is an example. Not only are the expenses for the arms race imposed directly or indirectly upon the third-world countries, but these nations are dragged into internationally fabricated tensions and consequently become the main markets of the merchants of death. This dual plundering of economic resources has in turn exacerbated the trend of the underdevelopment and economic dependence of the third-world countries. The
continuation of this vicious circle is extremely detrimental to mankind. I hope that the General Assembly will be able to take serious steps to prevent the continuation of this trend, which could be fatal.
